POPE, Justice
(dissenting).
In my opinion the trial court erred in abating the suit for divorce filed by Lorraine C. Reed in Bexar County on the grounds that her husband, David G. Reed, had a prior pending divorce suit in El Paso County. The parties stipulated that the husband filed a divorce suit in El Paso County on June 6, 1955. They stipulated further that “no citation to the defendant, Lorraine C. Reed, was requested or issued prior to August 22, 1956.” In other words, the husband filed a divorce action and did nothing further in connection with the suit for a period of fifteen months.
The only evidence of the husband’s diligence is his own statement that he intended to prosecute the case and that he orally told his wife that he had filed the suit. David G. Reed lived in El Paso and his wife lived in San Antonio. He had an attorney and so did his wife, and they exchanged letters touching the custody of their children, support and community property. Neither the husband nor his attorney ever asked the wife to execute a waiver of citation. The correspondence from the husband’s attorney is in evidence, and not once did the letters mention a pending suit. The record is silent concerning anything that the wife did or said which would operate as a waiver of her right to be served with process. The record does not show that the wife ever saw or knew the contents of the husband’s petition for divorce until she was served with process, fifteen months after suit was filed. In fact, the husband’s petition asked for full custody of three children; a fact which none of the letters or conversations had previously disclosed. The husband’s petition offered no child support and did not ask for a division of the community property. These things were matters that the husband alone knew were in the pleadings.
Lorraine C. Reed did nothing to mislead her husband and had nothing to do with the failure to issue citation. Every minute of the fifteen months delay is attributable to the husband or to the clerk whom the husband did not instruct. The husband and his attorney knew at all times where the wife lived, wrote her letters and talked to her in person. In the face of these undisputed and • stipulated facts, the husband testified that he intended to prosecute the action.
On February 1, 1956, Lorraine C. Reed filed this suit in Bexar County and promptly emailed her husband a copy of the petition and a waiver of citation. The husband still did not cause process to issue against his wife. On August 8, 1956, the husband was served with citation to appear in the Bexar County action. Nineteen days later the wife was served with citation to appear in the El Paso case. It was six months after the husband received a copy of his wife’s petition and waiver when he caused citation to issue. My search has not produced a single instance where one who has waited as long as fifteen months before original process issued, has been declared diligent in commencing his action. “A civil action is instituted in the district or the county court by filing a written petition stating the plaintiff’s claim pursuant to a bona fide intent to have process promptly issued and served and' to prosecute the action to judgment.” 2 McDonald, Texas Civil Practice,- § 6.10; 1 Tex.Jur., Abatement and Revival, § 72. There must not *464only be a bona fide intention to have process issued but due diligence must be exercised to see that it is done. Assuming that the clerk failed to do his duty instead of holding up issuance of citation on instructions, fifteen months is too long for one to wait to make a first inquiry whether his adversary has been served, especially when the adversary’s address is known at all times. David G. Reed was under the duty to exercise ordinary diligence to determine whether the clerk had issued citation. Allen v. Masterson, Tex.Civ.App., 49 S.W.2d 855. Whether a plaintiff is negligent in failing to prosecute a suit is a material issue on whether the suit was commenced. San Saba Nat. Bank of San Saba v. Parker, 135 Tex. 136, 140 S.W.2d 1094; McDonald, v. Evans, Tex.Civ.App., 217 S.W.2d 870. In Klemm v. Schroeder, Tex.Civ.App., 204 S.W.2d 675, 677, this Court quoted from Buie v. Couch, Tex.Civ.App., 126 S.W.2d 565, 566, in connection with filing a suit to toll limitations, which authority stated:
“The plaintiff must not only file the suit within the statutory period, but it is said that ‘there must be a bona fide intention also that process be issued and served and due diligence exercised that such process issue and be served.’ Austin v. Proctor, Tex.Civ.App., 291 S.W. 702, 703, par. 3, and authorities there cited; 28 Tex.Jur. 193; Ricker v. Shoemaker, 81 Tex. 22, 16 S.W. 645. It is said that the duty to obtain service within a reasonable time is a continuing one, Austin v. Proctor, Tex.Civ.App., 291 S.W. 702, par. 4, and while ordinarily a plaintiff may rely on the clerk to perform his official duty of issuing the citation, yet when he learns, or by the exercise of reasonable diligence should learn, that the clerk has failed to do so, it is then encumbent on him to see that it is done. Wood v. Gulf, C. & S. F. R. Co., 15 Tex.Civ.App. 322, 40 S.W. 24, 25; Ferguson v. Estes & Alexander, Tex.Civ.App., 214 S.W. 465."
Most of the cases concerning the commencement of suits arise under the limitations statutes, but they are instructive. In Buie v. Couch, there was an interval of almost nine months from the time suit was filed to the time citation was sent to another county for service. The Court stated [126 S.W.2d 567]: “Such conduct on his part, without any excuse therefor, is wholly inconsistent with due diligence and constitutes negligence as a matter of law. Ricker v. Shoemaker, 81 Tex. 22, 16 S.W. 645; Ferguson v. Estes & Alexander, Tex.Civ.App., 214 S.W. 465; Austin v. Proctor, Tex.Civ.App., 291 S.W. 702." See also, Anderson Co. v. Young, 128 Tex. 631, 101 S.W.2d 798; Owen v. City of Eastland, Tex.Com.App., 124 Tex. 419, 78 S.W.2d 178; Maddox v. Humphries, 30 Tex. 494.
In my opinion, the time which elapsed between the filing of the suit and issuance of citation was so long as to render meaningless the conclusion of the husband that he continually intended to prosecute his case.
I respectfully dissent. I would reverse and remand the case.